Name: 95/15/EC: Council Decision of 23 January 1995 appointing the members and alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  European construction;  parliament;  EU institutions and European civil service;  executive power and public service
 Date Published: 1995-02-02

 Avis juridique important|31995D001595/15/EC: Council Decision of 23 January 1995 appointing the members and alternate members of the Committee of the Regions Official Journal L 025 , 02/02/1995 P. 0020 - 0024COUNCIL DECISION of 23 January 1995 appointing the members and alternate members of the Committee of the Regions (95/15/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, and in particular Articles 24 and 160 thereof as they result from the Decision of the Council of the European Union of 1 January 1995 adjusting the instruments concerning the accession of new Member States to the European Union, and in particular Articles 15 and 34 thereof, Having regard to the Council Decision of 26 January 1994 appointing the members of the Committee of the Regions (1), Having regard to the proposals of the Austrian, Finnish and Swedish Governments, Whereas following the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union, a further 33 members and 33 alternate members, representing regional and local bodies in the new Member States, should be appointed to the Committee of the Regions; Whereas the Committee must consist of representatives of regional and local bodies, HAS DECIDED AS FOLLOWS: Sole Article The following are hereby appointed to the Committee of the Regions for the period 23 January 1995 to 25 January 1998: - as members, the persons listed by Member State in Annex I hereto, - as alternate members, the persons listed by Member State in Annex II hereto. Done at Brussels, 23 January 1995. For the Council The President A. JUPPÃ  (1) OJ No L 31, 4. 1. 1994, p. 29. PARARTIMA I ANEXO I - BILAG I - ANHANG I - - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I Miembros / Medlemmer / Mitglieder / Meli / Members / Membres / Membri / Leden / Membros / Jaesenet / Ledamoeter OESTERREICH Landeshauptmann Karl STIX Landeshauptmann des Burgenlandes Landeshauptmann Dr. Christof ZERNATTO Landeshauptmann von Kaernten Landeshauptmann Dr. Erwin PROELL Landeshauptmann von Niederoesterreich Landeshauptmann Dr. Josef RATZENBOECK Landeshauptmann von Oberoesterreich Landeshauptmann Dr. Hans KATSCHTHALER Landeshauptmann von Salzburg Landeshauptmann Dr. Josef KRAINER Landeshauptmann der Steiermark Landeshauptmann Dr. Wendelin WEINGARTNER Landeshauptmann von Tirol Landeshauptmann Dr. Martin PURTSCHER Landeshauptmann von Vorarlberg Landeshauptmann Dr. Michael HAEUPL Landeshauptmann von Wien Vizebuergermeister Dr. Sepp RIEDER, Wien Mag. Franz ROMEDER Praesident des OEsterreichischen Gemeindebundes Buergermeister Alfred STINGL, Graz Vizepraesident des OEsterreichischen Staedtebundes FINLAND/SUOMI Mr. Kari RAHKAMO (National Coalition Party) Lord Mayor of City of Helsinki Mr. Hannu PENTTILAE (Social Democratic Party) - member of the council of City of Espoo - chairman of the board of City of Espoo Ms. Pauliina HAIJANEN (National Coalition Party) - member of the council of City of Laitila - member of the council of Regional Council of Varsinais-Suomi Mr. Risto KOIVISTO (Social Democratic Party) - member of the council of Municipality of Pirkkala - chairman of the board of Municipality of Pirkkala - member of the council of Council of Tampere Region - vice-chairman of the board of Council of Tampere Region Mr. Markku KAUPPINEN (Centre Party of Finland) Mayor of the Municipality of Savitaipale Ms. Irma PEIPONEN (Social Democratic Party) - member of the council of City of Varkaus Ms. Kaija-Maija PERKKIOE (Centre Party of Finland) - member of the council of City of Ylivieska - member of the board of Regional Council of Keski-Pohjanmaa - member of the council of Regional Council of Pohjois-Pohjanmaa Mr. Jorma VIRTANEN (Left Wing Alliance) Mayor of City of Kemi Mr. Christer JANSSON (Centre Party of Finland) - member of the council of the Municipality Jomala - member of the AAland Parliament SVERIGE Monica ANDERSSON Stadsbyggnadsborgarraad Stockholm Goeran FAERM Kommunalraad Norrkoeping Anders GUSTÃ V Kommunalraad Solna Roger KALIFF Kommunfullmaektiges ordfoerande Kalmar Gun-Britt MAARTENSSON Kommunalraad OEstersund Joakim OLLÃ N Ledamot av kommunfullmaektige Malmoe Margot WIKSTROEM Kommunalraad Umeaa Evalisa BIRATH LINDVALL Landstingsraad Stenungsund Bengt HOLGERSSON Landstingsraad Lund Bengt MOLLSTEDT Ledamot av kommunfullmaektige Goeteborg Lars NORDSTROEM Ledamot av landstingsfullmaektige Vaestra Froelunda Kent JOHANSSON Landstingsraad Skara PARARTIMA II ANEXO II - BILAG II - ANHANG II - - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II Suplentes / Suppleanter / Stellvertreter / Anaplirotes / Alternates / SupplÃ ©ants / Supplenti / Plaatsvervangende leden / Suplentes / Varajaesenet / Suppleanter OESTERREICH Landeshauptmannstellvertreter Ferdinand EBERLE, Tirol Landesstatthalter Dr. Herbert SAUSGRUBER, Vorarlberg Amtsfuehrender Stadtrat Dr. Hannes SWOBODA, Wien Landtagspraesident Dr. Wolfgang DAX, Burgenland Landesrat Dr. Christoph LEITL, Oberoesterreich Landeshauptmannstellvertreter Gerhard BUCHLEITNER, Salzburg Landtagspraesident Adam UNTERRIEDER, Kaernten Landeshauptmannstellvertreter Dr. Peter SCHACHNER, Steiermark Buergermeister Dr. Josef DECHANT, Salzburg Landesrat Mag. Edmund FREIBAUER, Niederoesterreich Buergermeister Georg KERSCHBAUMER, Treffen, Kaernten Vizepraesident des OEsterreichischen Gemeindebundes Buergermeister Guenther PUMBERGER, Eberschwang, Oberoesterreich Vizepraesident des OEsterreichischen Gemeindebundes FINLAND/SUOMI Ms. Suvi-Anne SIIMES (Left Wing Alliance) - member of the council of Municipality of Pohja - member of the board of Municipality of Pohja Ms. Vuokko LEHMUSPUISTO (The Greens) - member of the council of Municipality of Tuusula - substitute of the council of Regional Council of Uusimaa - member of the board of Regional Council of Uusimaa Ms. Ulla TURKKI (Social Democratic Party) - member of the council of City of Pori - member of the board of Regional Council of Satakunta Mr. Kalevi OLIN (Social Democratic Party) - First vice chairman of council of City of Jyvaeskylae - member of the council of Regional Council of Keski-Suomi - chairman of the board of Regional Council of Keski-Suomi Ms. Jaana RAUTIO-TEIJONMAA (Centre Party of Finland) - member of the council of City of Savonlinna - member of the council of Regional Council Mikkeli Ms. Tuulikki KARJALAINEN (National Coalition Party) - member of the council of the Municipality of Kuhmo - Second vice-chairman of the council of Regional Council of Kainuu Mr Esa LATVA-RASKU (Centre Party of Finland) Director of Regional Council of Etelae-Pohjanmaa Ms. Mari-Ann ESCH (Swedish People's Party) First vice-chairman of the council of the Municipality of Naerpioe Ms. Barbro Carole SUNDBACK (Social Democratic Party) - member of the council of City of Mariehamn - member of the AAland Parliament SVERIGE Lars BJURSTROEM F.d. Kommunalraad OErebro Ulla OLANDER Kommunalraad Skoevde Sture SANDBERG Kommunalraad Gaevle Anders KNAPE Oppositionsraad Karlstad Ulla NORGREN Landstingsledamot Sundsvall Arne JONSSON Oppositionsraad Norrkoeping Endrick SCHUBERT Kommunalraad Vaestra Froelunda Christina TALLBERG Landstingsfullmaektiges ordfoerande Tyresoe Siwert NORDVALL Ledamot av landstingsfullmaektige Ulla PETTERSSON Ledamot av kommunfullmaektige Visby Catarina SEGERSTEN LARSSON Oppositionsraad Kil